           Case 1:00-mc-00308 Document 108 Filed 06/23/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

IN RE:                                      *
VIDEO TELECONFERENCING                      *
REAUTHORIZATION FOR                         *       MISC. NO. 00-308
CRIMINAL PROCEEDINGS UNDER                  *
CARES ACT                                   *
                                            *
                                          *****
                                  STANDING ORDER 2020-15

       On March 29, 2020, this Court entered Standing Order 2020-06 authorizing the use of

video and telephone conferencing, under certain circumstances and with the consent of the

defendant, for various criminal case events during the course of the COVID-19 emergency

pursuant to the CARES Act. As Chief Judge, and pursuant to Section 15002(b)(3)(A) of the

legislation, I have reviewed this authorization and have determined to extend it for an additional

90 days.

       Accordingly, pursuant to Section 15002(b)(1) of the legislation, I hereby authorize the use

of video conferencing, or telephone conferencing if video conferencing is not reasonably available,

for all events listed in Section 15002(b) of the legislation, with the consent of the defendant after

consultation with counsel.

       Pursuant to Section 15002(b)(1) of the legislation, I also authorize the use of video

conferencing, or telephone conferencing if video conferencing is not reasonably available, for all

events listed in Section 15002(b) of the legislation, with the consent of the defendant after

consultation with counsel.

       Pursuant to Section 15002(b)(2), I further specifically find that most felony pleas under

Rule 11 of the Federal Rules of Criminal Procedure and most felony sentencings under Rule 32 of

the Federal Rules of Criminal Procedure cannot be conducted in person in this district without
           Case 1:00-mc-00308 Document 108 Filed 06/23/20 Page 2 of 2



seriously jeopardizing public health and safety. As a result, if a judge in an individual case finds,

for specific reasons, that a felony plea or sentencing in that case cannot be further delayed without

serious harm to the interests of justice, the judge may, with the consent of the defendant after

consultation with counsel, use video conferencing, or teleconferencing if video conferencing is not

reasonably available, for the felony plea or sentencing in that case. Judges may also use this

authority for equivalent events in juvenile cases as described in Section 15002(b)(2)(B).

       Pursuant to Section 15002(b)(3) of the legislation, this authorization will remain in effect

for 90 days unless terminated earlier. If emergency conditions continue to exist 90 days from the

entry of this order, I will review this authorization and determine whether to extend it.




Date: June 23, 2020                                     /s/ JAMES K. BREDAR
                                                      James K. Bredar, Chief Judge
                                                      United States District Court




                                                 2
